729 S.W.2d 960 (1987)
Linda MATLOCK, Appellant,
v.
ALLSTATE INSURANCE COMPANY, Appellee.
No. 13-87-009-CV.
Court of Appeals of Texas, Corpus Christi.
April 23, 1987.
Peter Steiner, Markey, Hughes & Steiner, Corpus Christi, for appellant.
Roberta J. Hegland, Kleberg, Dyer, Redford & Weil, Corpus Christi, for appellee.

OPINION
PER CURIAM.
Appellant timely filed an affidavit of inability to pay costs in lieu of a cost bond. Appellant gave notice of the filing of the affidavit to appellee's attorney but failed to give notice to the court reporter as required by Tex.R.App.P. 40(a)(3)(B). See Matlock v. The Honorable Margarito Garza, District Judge, 725 S.W.2d 527 (Tex.App.Corpus Christi, 1987, no writ). Because appellant failed to give notice to the court reporter, she is not entitled to prosecute the appeal without paying the costs or giving security therefor. Tex.R. App.P. 40(a)(3)(B). Appellant has failed to post any security for costs.
Having considered the documents on file, and appellant's failure to perfect the appeal, this Court is of the opinion that the appeal should be dismissed for want of jurisdiction. The appeal is hereby DISMISSED FOR WANT OF JURISDICTION.